[Cite as Oatts v. Ohio Dept. of Transp., 2010-Ohio-3937.]

                                       Court of Claims of Ohio
                                                                                      The Ohio Judicial Center
                                                                              65 South Front Street, Third Floor
                                                                                         Columbus, OH 43215
                                                                               614.387.9800 or 1.800.824.8263
                                                                                          www.cco.state.oh.us




ROBIN OATTS

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2010-03576-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff,    Robin     Oatts,       filed   a   complaint   against      defendant,
Department of Transportation (ODOT), alleging that he suffered tire and wheel damage
to his 2001 Volvo as a proximate cause of negligence on the part of ODOT in
maintaining a hazardous roadway condition on US Route 33. Plaintiff related he was
traveling east on US Route 33 between Avery Road and Interstate 270 North when his
automobile struck a pothole causing the tire damage claimed. Plaintiff recalled the
incident occurred on February 11, 2010 at approximately 10:45 a.m. Plaintiff seeks
damages in the amount of $271.38, the cost of replacement parts. The filing fee was
paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Dublin and not ODOT bears the maintenance
responsibility for the section of US Route 33 where plaintiff’s incident occurred. In
support of the request to dismiss, ODOT stated, “[d]efendant has performed an
investigation of this site and the City of Dublin takes care of this section of US 33 (see
attached map).” ODOT further stated, “[a]s such, this section of roadway is not within
the maintenance jurisdiction of defendant.” The site of the damage-causing incident
was located in the City of Dublin.
       {¶ 3} 3)     Plaintiff filed a response relating he “originally called (the) City of
Columbus, they told me it (US Route 33) was under ODOT’s control so I called ODOT
and they agreed.”
                                 CONCLUSIONS OF LAW
       {¶ 4} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 5} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 6} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




ROBIN OATTS

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant
         Case No. 2010-03576-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION




         Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
case.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Robin Oatts                                       Jolene M. Molitoris, Director
85 Acton Road                                     Department of Transportation
Columbus, Ohio 43214                              1980 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
4/12
Filed 4/15/10
Sent to S.C. reporter 8/20/10